In a negligence aetion to recover damages for personal injury, defendant Brevard appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered November 29, 1965, as upon reargument adhered to a prior determination denying his motion to amend his answer so as to plead, as a defense, that plaintiff’s remedy under the Workmen’s Compensation Law is exclusive and a bar to this action. Order reversed insofar as appealed from, without costs,, and motion to amend granted. The proposed amended answer printed in the papers on appeal shall be deemed defendant Brevard’s amended answer, without further service thereof. Under the circumstances in this ease and in view of the fact that no injury or prejudice is alleged by reason of appellant’s delay in seeking to amend his answer, we are of the opinion that it was an improvident exercise of discretion on the part of the learned Special Term to deny him leave to serve the proposed amended answer (Godell v. Greyhound Rent A Car, 24 A D 2d 568; Greenspan v. Greenspan, 14 A D 2d 910).
Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.